     Case 2:20-cr-20148-SHL Document 44 Filed 12/04/20 Page 1 of 6                    PageID 122




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


UNITED STATES OF AMERICA                              )
                                                      )
         Plaintiff,                                   )
                                                      )
v.                                                    )       No. 2:20-CR-20148-SHL-tmp
                                                      )
KATRINA ROBINSON,                                     )
                                                      )
         Defendant.                                   )


               MOTION TO DISMISS COUNTS 25-48 OF THE INDICTMENT
                    AND MEMORANDUM OF LAW IN SUPPORT


         COMES NOW Katrina Robinson, by and through her counsel Burch, Porter & Johnson,

PLLC , and The Walter Bailey Law Firm, and respectfully moves this Court to dismiss Counts 25-

48 in the Indictment. In the Indictment, the Government fails to identify the specific wire

transaction that serves as the basis for each Wire Fraud count. In addition to failing to identify the

specific time and date for each wire, the Government also fails to include the location(s) of the

origination and destination of the wires. By failing to provide the location(s) of the various wires,

the Government has not properly pleaded an element of the charge—the alleged wire fraud was

transmitted “in interstate or foreign commerce,” 18 U.S.C. § 1343—and the Court should,

therefore, dismiss the Wire Fraud counts.

         Alternatively, the Court should also dismiss many of the Wire Fraud counts because they

are duplicitous.      Counts 25-27, 29-32, 34, 38-40, and 45-48 include a range of dates and

“payments” for various items.       By using a range of dates in these individual counts and

acknowledging that multiple “payments” were made in that time, the Government has created
  Case 2:20-cr-20148-SHL Document 44 Filed 12/04/20 Page 2 of 6                     PageID 123




duplicitous counts and failed to provide proper notice. Without knowing which specific wires are

at issue in the date range, Ms. Robinson cannot properly defend against the Wire Fraud counts.

As such, the Court should also dismiss Counts 25-27, 29-32, 34, 38-40, and 45-48, as duplicitous.

                                        BACKGROUND
       On July 30, 2020, the Government indicted Katrina Robinson, alleging violations of

18 U.S.C. § 1343 among other charges. (See generally Indictment, ECF No. 9.) In Counts 25-48

of the Indictment, the Government contends that Ms. Robinson committed Wire Fraud through

various payments to a variety of businesses. (Id. at 8-10.) None of the Wire Fraud counts,

however, include (1) a wire or some other transaction number, (2) a specific time, or (3) locations

for the origination or destination of the wires. (Id.) Furthermore, many of the counts cover a range

of dates and do not specify which “payments” are the basis for each of the Wire Fraud charges.

(Id. at Counts 25-27, 29-32, 34, 38-40, and 45-48). By failing to provide this information, the

Government has not given Ms. Robinson proper notice of the charges and which wires serve as

the basis for the various counts.

                                     LAW & ARGUMENT
       The Indictment for Wire Fraud is defective for two different reasons. First, the Indictment

fails to include all the necessary elements of the offense of wire fraud. Second, the Indictment is

duplicitous because it includes date ranges and multiple “payments” in many of the Wire Fraud

counts. Under Rule 12(b)(3), a party must move to dismiss when the indictment is defective for

“failure to state an offense” or for “joining two or more offenses in the same count (duplicity).”

Fed. R. Crim. P. 12(b)(3). “[A]n indictment is sufficient if it, first, contains the elements of the

offense charged and fairly informs a defendant of the charge against which he must defend . . . .”

United States v. Azad, 809 F.2d 291, 295 (6th Cir. 1986) (quoting Hamling v. United States, 809

418 U.S. 87, 117 (1974)). Meanwhile, “[a] duplicitous indictment is one that charges separate

                                                 2
  Case 2:20-cr-20148-SHL Document 44 Filed 12/04/20 Page 3 of 6                       PageID 124




offenses in a single count. The overall vice of duplicity is that the jury cannot in a general verdict

render its finding on each offense, making it difficult to determine whether a conviction rests on

only one of the offenses or on both.” United States v. Adesida, 129 F.3d 846, 849 (6th Cir. 1997)

(quoting United States v. Duncan, 850 F.2d 1104, 1108 n.4 (6th Cir. 1988)). Duplicity creates a

“danger that a conviction will result from a less than unanimous verdict as to each separate

offense.” Id. (quoting same).

Elements of the Offense

       The Court should dismiss the Wire Fraud counts because the Government has failed to

plead all of the necessary elements of the offense. “To convict a defendant of wire fraud, the

government must prove ‘(1) a scheme or artifice to defraud; (2) use of interstate wire

communications in furtherance of the scheme; and (3) intent to deprive the victim of money or

property.”’ United States v. Daniel, 329 F.3d 480, 485 (6th Cir. 2003) (quoting United States v.

Prince, 214 F.3d 740, 747-48 (6th Cir. 2000)) (emphasis added). “[T]he statute requires that the

wire communication cross state lines.” Smith v. Ayres, 845 F.2d 1360, 1366 (5th Cir. 1988); see

also DeFazio v. Wallis, 500 F. Supp. 2d 197, 203 (E.D.N.Y. 2007) (“Purely intrastate

communications are not sufficient under the statute.”).

       Here, the Indictment fails to show that the wires at issue were interstate wire

communications. While the Indictment includes a “payee” and a “description” of the payments, it

does not include locations for where the wire originated or ended. Without that information, the

Government has failed to state a proper Wire Fraud charge because they have not pleaded facts

showing that the wire communications crossed state lines. Because the Indictment in this case

does not “contain[] the elements of the [Wire Fraud] offense,” Azad, 809 F.2d at 295, the Court

should dismiss the Wire Fraud counts: Counts 25-48.



                                                  3
  Case 2:20-cr-20148-SHL Document 44 Filed 12/04/20 Page 4 of 6                                 PageID 125




Duplicitous Indictment

        Alternatively, part of the Indictment should also be dismissed because many of the counts

are duplicitous. Section 1343 “punishes each interstate wire transmission that carries out” a

scheme to defraud. United States v. Williams, 537 F.3d 1235, 1241 (11th Cir. 2008) (emphasis in

original). “Where one scheme or artifice to defraud involves multiple wire transmissions, each

wire transmission may form the basis for a separate count.” Id. Yet, here, Counts 25-27, 29-32,

34, 38-40, and 45-48 include date ranges and multiple payments for the various alleged Wire Fraud

counts. For instance, Count 25 includes a date range of June 23, 2015 to January 3, 2017 for “ACH

payments on personal credit card” to Barclays Bank, PLC. (Indictment, ECF No. 9, at 8 (emphasis

added).) Plainly, the Government has included multiple “payments” 1 in this Count, making it

duplicitous as it “charges separate [payments] in a single count.” Adesida, 129 F.3d at 849.

        Here, this duplicity prejudices Ms. Robinson because a jury could easily have issues

reaching a proper verdict on each Count as currently pleaded. For instance, a jury could find that

several “payments” to Barclays Bank during the date range were legitimate and not part of or in

furtherance of a scheme to defraud, yet, if the jury found that one such payment was made in

furtherance of scheme to defraud, then they could still convict for that entire Count. This puts Ms.

Robinson in the difficult position of having to prepare for and defend against every single payment

to each of the payees in the various counts.

        Additionally, consider the scenario where six jurors find that one payment during the date

range was in furtherance of the alleged scheme while the other six jurors find that it was not. If

those jurors then flip and the latter six believe that a different payment during that date range was


        1.        Ms. Robinson would prefer to speak in terms of wires, but, unfortunately, the Government has not
provided details of specific wires and instead only references “payments.”

                                                        4
  Case 2:20-cr-20148-SHL Document 44 Filed 12/04/20 Page 5 of 6                     PageID 126




made in furtherance of the alleged scheme while the former six do not believe it was, the jury could

still convict because all twelve agree that one of the payments was made in furtherance of the

scheme. Of course, that is the very danger of a duplicitous indictment, and the Court should,

therefore, dismiss the Wire Fraud counts that are duplicitous and include multiple payments.

                                         CONCLUSION
       Because the Government failed to plead one of the elements of Wire Fraud—that the wires

involved interstate communications—the Court should dismiss Counts 25-48 of the Indictment.

Alternatively, the Court should dismiss the various counts that involve date ranges and multiple

payments because they are duplicitous and do not provide proper notice of the charges to Ms.

Robinson.

                                                     Respectfully submitted,

                                                     s/ Lawrence J. Laurenzi
                                                     Lawrence J. Laurenzi (9529)
                                                     Nathan A. Bicks (10903)
                                                     Charles Silvestri Higgins (30184)
                                                     BURCH, PORTER & JOHNSON PLLC
                                                     180 North Court Avenue
                                                     Memphis, TN 38103
                                                     Tel: (901) 524-5000
                                                     Fax: (901) 524-5024
                                                     llaurenzi@bpjlaw.com
                                                     nbicks@bpjlaw.com
                                                     chiggins@bpjlaw.com

                                                     s/ Janika N. White
                                                     JANIKA N. WHITE (28355)
                                                     THE WALTER BAILEY LAW FIRM
                                                     22 North Front Street, Suite 1060
                                                     Memphis, Tennessee 38103
                                                     (901) 575-8702
                                                     Fax: (901) 575-8705
                                                     jwhite@walterbaileylaw.com


                                                     Attorneys for Katrina Robinson


                                                 5
  Case 2:20-cr-20148-SHL Document 44 Filed 12/04/20 Page 6 of 6                   PageID 127




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 4, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will operate to provide notice of this filing to all
counsel of record in this case.



                                                    s/ Lawrence J. Laurenzi
                                                    Lawrence J. Laurenzi




                                                6
